Supreme Court of Florida
                            ____________

                           No. SC19-2016
                            ____________

               ALACHUA COUNTY, FLORIDA, etc.,
                         Petitioner,

                                 vs.

                   CLOVIS WATSON, JR., etc.,1
                          Respondent.

                          January 27, 2022

COURIEL, J.

     In this case, we decide how two statutes divide between a

county and its sheriff the power to make changes to the sheriff’s

budget. Specifically, the parties ask us to determine a sheriff’s

authority to transfer money within the sheriff’s budget at a certain

level of detail—what is called the “object” level—under chapters 30

and 129, Florida Statutes (2020). After the Sheriff of Alachua

County (Sheriff) moved approximately $840,000 between two



     1. While this matter was pending, Sadie Darnell was replaced
as Sheriff of Alachua County by Clovis Watson, Jr., who is
substituted for her as Respondent.
objects in the budget without approval from Alachua County’s

Board of Commissioners (County) in 2016, the County sought

declaratory judgment that the Sheriff had no authority to do so.

     We have jurisdiction because the decision of the First District

Court of Appeal expressly affects a class of constitutional or state

officers (really two classes, sheriffs and county commissioners). Art.

V, § 3(b)(3), Fla. Const. We conclude that when seeking to transfer

money between objects, the Sheriff must follow the budgetary

amendment process established by the Legislature in chapter 129,

and that the Sheriff failed to do so here. The existence of a detailed

process for the review and approval of funding decisions at the

object level, reflected in the plain, whole text of the statute, means

that the Legislature decided the Sheriff must obtain the County’s

approval before amending those appropriations that the County had

previously fixed and approved from the funds it had collected.

                                   I

     Chapter 30, Florida Statutes (2020), specifically addresses the

sheriffs’ offices, and chapter 129 concerns the counties’ annual




                                 -2-
budgets. The budgeting sections of chapter 30 explicitly refer to

and incorporate portions of chapter 129. 2 We start there.

                                  A

     In Florida, we have long had a “budget system for the control

of the finances of the boards of county commissioners of the several

counties of the state.” § 129.01, Fla. Stat. (2020); see also Consol.

Naval Stores Co. v. Hendry, 30 So. 2d 617, 619 (Fla. 1947) (“The

purpose and policy of budgeting is to inoculate the administration

of national, state and local government with some degree of system

and business order; to put an end to blind spending; to get away

from anything that savors of a spendthrift policy, and reduce

income and outgo to a common level.”). That means, each year, a

budget “must be prepared, summarized, and approved by the board

of county commissioners of each county.” § 129.01(2)(a), Fla. Stat.

(2020). Each county’s budget “must be balanced, so that the total




      2. See, e.g., § 30.49(1), Fla Stat. (2020) (“Pursuant to s.
129.03(2), each sheriff shall annually prepare and submit to the
board of county commissioners a proposed budget . . . .”); § 30.50(4)
(“ [T]he budget may be amended as provided for county budgets in
s. 129.06(2).”); § 30.49(8) (“[Budget items] shall be subject to the
same provisions of law as the county annual budget . . . .”).
(Chapter 129 is entitled “County Annual Budget.”)

                                 -3-
of the estimated receipts available from taxation and other sources,

including balances brought forward from prior fiscal years, equals

the total of appropriations for expenditures and reserves.” §

129.01(2)(b). Chapter 129 defines and limits the kinds of reserves

each county can set aside for projected expenses. § 129.01(2)(c). It

allows the county to make an appropriation for the payment of its

outstanding debts. § 129.01(2)(d). And it sets out how and under

what circumstances budget surpluses can be carried over at the

end of each fiscal year. § 129.01(2)(e).

     The statute provides “specific directions and requirements”

about what each county’s budget must include. § 129.02. The

county must provide “an estimate of receipts by source and

balances” for its general fund budget, the County Transportation

Trust Fund budget, the budget for the county’s fine and forfeiture

fund, and its capital outlay reserve fund budget. § 129.02(1)-(4).

The budget for the county’s fine and forfeiture fund in particular

must contain “an itemized estimate of expenditures that need to be

incurred to carry on all criminal prosecution, and all other law

enforcement functions and activities of the county.” § 129.02(3).




                                 -4-
“For each special district[ 3] included within the county budget, the

budget must show budgeted revenues and expenditures by

organizational unit which are at least at the level of detail required

for the annual financial report” that Florida law requires of local

government entities. § 129.02(6) (citing § 218.32(1), Fla. Sta.

(2020)).

     Having set what must be included in a budget, chapter 129

then requires that “the budgets of all county officers, as submitted

to the board of county commissioners, must be in sufficient detail

and contain such information as the board of county

commissioners may require in furtherance of their powers and

responsibilities provided in ss. 125.01(1)(q), (r), and (v), and (6) and

129.01(2)(b).” § 129.021. Those provisions, in summary, refer to a

county’s taxing power, its power to require every county official to

submit an annual operating budget, and the county’s responsibility

to balance its budget.




      3. A special district is “a unit of local government created for a
special purpose, as opposed to a general purpose, which has
jurisdiction to operate within a limited geographic boundary and is
created by general law, special act, local ordinance, or by rule of the
Governor and Cabinet.” § 189.012(6), Fla. Stat. (2020).

                                  -5-
     Using all this information, each county prepares and formally

adopts a budget every year. Relevant to our case, a sheriff, like the

clerk of the circuit court, county comptroller, certain tax collectors,

and the county supervisor of elections, “shall,” on or before June 1

of each year (or a month earlier, if the county says so), “submit to

the board of county commissioners a tentative budget for [the

sheriff’s] office[] for the ensuing fiscal year.” § 129.03(2). Then, the

board of county commissioners “shall receive and examine the

tentative budget for each fund”4 and, subject to the notice and

hearing requirements of the law governing how counties set millage 5

rates, “shall require such changes to be made as it deems




      4. In this context, a “fund” is “an independent fiscal and
accounting entity consisting of a self-balancing set of accounts for
recording cash and/or other assets together with related liabilities,
reserves and equities segregated for the purpose of carrying on
specific activities or attaining certain objectives in accordance with
certain defined regulations, restrictions and limitations.” Fla. Dept.
of Fin. Servs. Bureau of Fin. Reporting, Uniform Accounting System
Manual for Florida Local Governments (2014) (UASM) at 6. The
UASM gives examples of fund categories, including “General Fund,”
“Capital Projects Funds,” and “Special Revenue Funds.” Id.

      5. A “mill” is one one-thousandth of a dollar, or one tenth of
one cent. In the context of taxes on real estate, the “millage rate”
refers to the tax assessed for each $1,000 of property value. See
Black’s Law Dictionary 1190 (11th ed. 2019).

                                  -6-
necessary, provided the budget remains in balance.” § 129.03(3)(a).

The county next “prepare[s] a statement summarizing all of the

adopted tentative budgets” showing, for each and for the total of all

the budgets so submitted, “the proposed tax millages, balances,

reserves, and the total for each major classification of receipts and

expenditures.” § 129.03(3)(b). It holds public hearings to adopt

tentative and final budgets, “primarily for the purpose of hearing

requests and complaints from the public regarding the budgets and

the proposed tax levies and for explaining the budget and any

proposed or adopted amendments.” § 129.03(3)(c). And, by

October 15 of each year, the county submits a final budget, along

with other economic data, to the Office of Economic and

Demographic Research. § 129.03(3)(d).

     It is unlawful for a county to exceed a budget that has been

finalized this way, unless the budget is modified as provided in

section 129.06, to which we will turn soon. § 129.07. But first, we

catch a glimpse of some teeth in the statute and see where they are

meant to bite: it is the members of the board of county

commissioners who are liable for debts taken in excess of the duly

approved budget. See id. And any member of the board who


                                 -7-
knowingly and willfully votes to take on debt in excess of the budget

“shall be guilty of malfeasance in office and subject to suspension

and removal from office as now provided by law, and shall be guilty

of a misdemeanor” punishable by a fine and up to six months in

county jail. § 129.08. In this way, the statute gives each county,

and the individual members of the board of county commissioners,

an incentive to ensure that any adjustments to the budget are made

a certain way—the way, that is, set out in section 129.06, the

provision at the center of this case.

     Section 129.06 starts from the premise that, “[u]pon the final

adoption of the budgets as provided in this chapter, the budgets so

adopted must regulate expenditures of the county and each special

district included within the county budget, and the itemized

estimates of expenditures must have the effect of fixed

appropriations and may not be amended, altered, or exceeded

except as provided in this chapter.” § 129.06(1).

     The statute lays out five ways a county may change the fixed

appropriations reflected in the budget without holding a public

hearing and, after such a hearing, adopting a resolution. §

129.06(2). None of those ways describes the transfer at issue here


                                 -8-
but, in expressly delineating the circumstances to which these

exceptions apply, we see in the structure of chapter 129 a bulwark

against cavalier adjustments to duly enacted appropriations. No

amendment happens without a public hearing and formal

resolution in its favor, unless: (1) the total appropriations for the

relevant fund do not change as a result of the appropriation; (2) the

amendment draws from the reserve for contingencies to increase

the appropriation for any particular expense in the same fund, or to

create a new appropriation in the fund; (3) the amendment draws

from the reserve for future construction and improvements, if for

the purpose for which the reserve was made; (4) the amendment

draws from a source not anticipated in the budget and received for

a particular purpose (like a grant or gift); 6 or (5) the amendment




     6. Even with found money, the county must adhere to
budgeting protocol. A receipt “received for a particular purpose . . .
[may] be appropriated and expended for that purpose,” but “[s]uch
receipts and appropriations must be added to the budget of the
proper fund.” § 129.06(2)(d). And, significantly for the transfer of
funds we consider today—which involved not found money, but
money that had previously been budgeted for another purpose—the
resolution authorizing the expenditure of receipts from unexpected
sources “may amend the budget to transfer revenue between funds
to properly account for unanticipated revenue.” Id.


                                  -9-
draws from increased receipts for enterprise or proprietary funds.7

Unless it is provided for in the budget, including by amendment in

any of the ways explained above, a transfer between funds may be

made only if it is to correct an error in handling receipts and

disbursements, or to properly account for unanticipated revenue or

increased receipts. § 129.06(3).

     The last piece of section 129.06 relevant to this case is the so-

called “lame duck” provision. It states:

     Any county constitutional officer whose budget is
     approved by the board of county commissioners, who has
     not been reelected to office or is not seeking reelection,
     shall be prohibited from making any budget
     amendments, transferring funds between itemized
     appropriations, or expending in a single month more
     than one-twelfth of any itemized approved appropriation,
     following the date he or she is eliminated as a candidate
     or October 1, whichever comes later, without approval of
     the board of county commissioners.

      7. Enterprise and proprietary funds are related to things the
county provides to the public for a fee, like water and sewer utility
funds. See UASM at 7 (“Enterprise Funds” are created “[t]o account
for operations (a) that are financed and operated in a manner
similar to private business enterprises--where the intent of the
governing body is that the costs (expenses, including depreciation)
of providing goods or services to the general public on a continuing
basis be financed or recovered primarily through user charges; or
(b) where the governing body has decided that periodic
determination of revenues earned, expenses incurred and/or net
income is appropriate for capital maintenance, public policy,
management control, accountability or other purposes.”).

                                - 10 -
§ 129.06(5). Of note, this law prohibits the constitutional officers to

whom it is addressed “from making any budget amendments” along

the lines outlined elsewhere in section 129.06, not just from

“transferring funds between itemized appropriations.” Id.

                                    B

     Sheriffs are, in sixty-six of Florida’s sixty-seven counties, duly

elected constitutional officers.8 Chapter 30 of our statutes

addresses them specifically, laying out significant powers and

responsibilities, several of which are exclusive to them. For

example, each sheriff has the exclusive power to appoint deputies,

so long as those candidates meet all statutory qualifications. §

30.073(1). Sheriffs “shall . . . [s]uppress tumults, riots, and

unlawful assemblies in their counties with force and strong hand

when necessary” and “[a]pprehend, without warrant, any person



      8. The temporary exception is Miami-Dade County. In 1966,
the office of sheriff was abolished in Miami-Dade County and the
powers and functions of the sheriff were transferred to the mayor,
who “may delegate to a suitable person or person the powers and
functions” of the sheriff. Mia.-Dade Cnty., Fla., Charter art. 9, §
9.01(C) (2021). In 2018, voters passed Amendment 10 to the
Florida Constitution which, in part, requires Miami-Dade County to
hold elections for its sheriff starting in 2024. Art. VIII, § 6(g)(2), Fla.
Const.

                                  - 11 -
disturbing the peace, and carry that person before the proper

judicial officer, that further proceedings may be had against him or

her according to law.” § 30.15(f)-(g). A sheriff has “full, complete

and plenary” discretion “to temporarily close any public beach,

park, or other public recreation facility within the sheriff’s

jurisdiction when in his or her discretion conditions exist which

present a clear and present or probable threat of violence, danger,

or disorder, or at any time a disorderly situation exists which in the

sheriff’s opinion warrants such action.” § 30.291.

     More to the point at issue here, section 30.53, entitled

“Independence of constitutional officials,” addresses sheriffs’

spending power:

           The independence of the sheriffs shall be preserved
     concerning the purchase of supplies and equipment,
     selection of personnel, and the hiring, firing, and setting
     of salaries of such personnel; provided that nothing
     herein contained shall restrict the establishment or
     operation of any civil service system or civil service board
     created pursuant to s. 14, Art. III, of the Constitution of
     Florida, provided, further that nothing contained in ss.
     30.48-30.53 shall be construed to alter, modify or change
     in any manner any civil service system or board, state or
     local, now in existence or hereafter established.

§ 30.53.




                                 - 12 -
     And yet, chapter 30 does not give the sheriffs exclusive

authority over budgetary matters, for sheriffs are subject to the

provisions of chapter 129. The statute provides that “items placed

in the budget of the board of county commissioners pursuant to

this law” are subject to “the same provisions of law as the county

annual budget.” § 30.49(8). In providing a proposed annual budget

to the county commission, the sheriff must categorize proposed

expenditures at several levels of specificity. § 30.49(2)(a). The

broadest category within the sheriff’s budget is the “function” level,

which includes “general law enforcement,” “corrections and

detention alternative facilities,” and “court services, excluding

service of process.” § 30.49(2)(a)(1)-(3). Within each function are

six “objects,” which include “personnel services,” “operating

expenses,” “capital outlay,” “debt service,” “grants and aids,” and

“other uses.” § 30.49(2)(c)(1)-(6). At the request of the county, the

sheriff must also break down expenses at the more granular

“subobject” level. § 30.49(3). The subobject level includes items

such as executive salaries, court reporter services, utility services,

office supplies, and interest on debt. Fla. Dept. of Fin. Servs.




                                 - 13 -
Bureau of Fin. Reporting, Uniform Accounting System Manual for

Florida Local Governments 132-141 (2014) (UASM). 9

     The county “may not amend, modify, increase, or reduce any

expenditure at the subobject code level” or “require confidential

information concerning details of investigations” as part of its

budgetary oversight of the sheriff’s operations. § 30.49(3). It may,

however, “require the sheriff to correct mathematical, mechanical,

factual, and clerical errors and errors as to form in the proposed

budget” (without regard to the level of specificity) and, after a

hearing, “amend, modify, increase, or reduce any or all items of

expenditure in the proposed budget . . . and shall approve such

budget, as amended, modified, increased, or reduced.” § 30.49(4).

After approving the budget, the county must notify the sheriff in

writing of the approved budget and include “the specific items

amended, modified, increased, or reduced.” § 30.49(4), Fla. Stat.

(2020).



      9. The statute uses terms defined by the UASM. § 30.49(2)(c)
(“[E]xpenditures must be itemized in accordance with the uniform
accounting system prescribed by the Department of Financial
Services.”). This includes functions, objects, and subobjects.
      As the parties did in their briefs, we refer to the version of the
UASM that was in effect when this dispute arose.

                                 - 14 -
     In our case, the parties do not dispute that the Sheriff must

follow the steps set out at section 30.49. They agree the Sheriff’s

proposed budget must include estimated amounts for “all proposed

expenditures for operating and equipping the sheriff’s office and jail,

excluding the cost of construction, repair, or capital improvement of

county buildings during the fiscal year.” § 30.49(2)(a). Nor do the

parties dispute certain limits to the County’s budgeting authority.

For example, while the County may reduce the amount of money

allocated to personnel services (an object), it may not shift money

from the Sheriff’s salary to the salaries of deputies (subobjects).10

     One last element of chapter 30 is relevant to this case: it lays

out a process for appealing budgetary disagreements. If a sheriff

wants to appeal the county’s decision on a budgetary matter, he or

she must file an appeal to the Administration Commission



     10. The Sheriff has not argued that the transfer of funds at
issue was required by an emergency. Chapter 30 speaks to those,
too. “If in the judgment of the sheriff an emergency should arise by
reason of which the sheriff would be unable to perform his or her
duties without the expenditure of larger amounts than those
provided in the budget, he or she may apply to the board of county
commissioners for the appropriation of additional amounts.” §
30.49(10). The sheriff gets to appeal the county’s decision if it is
unsatisfactory.


                                 - 15 -
(Commission) within 30 days of the board’s approval. § 30.49(4)(a),

Fla. Stat. (2020). The Executive Office of the Governor (Executive

Office) must hold a hearing for each party to make its case. §

30.49(5), Fla. Stat. (2020). The Executive Office must submit a

report of the hearing to the Commission, which then approves,

amends, or modifies the sheriff’s budget “as to each separate item.”

Id. The Commission’s decision is final. Id.

                                  C

     The parties do not dispute the facts that brought them here.

In 2016, the Sheriff moved about $840,000 between objects without

the County’s approval. Some $700,000 of that money was

transferred from jail personnel expenditures to the Sheriff’s

operating expenses and capital outlay. The County sued for a

declaratory judgment that the Sheriff lacked authority to transfer

appropriated funds within the Sheriff’s budget at the object level—

that is, between “personnel services,” “operating expenses,” “capital

outlay,” “debt service,” “grants and aids,” and “other uses”—or at

the function level—that is, between “general law enforcement,”

“corrections and detention alternative facilities,” and “court

services, excluding service of process”—without County approval.


                                - 16 -
The trial court found that it lacked jurisdiction on the issue of

function transfers, the Sheriff having made none of those. But after

a bench trial, the court concluded that the Sheriff had the authority

to make transfers at the object level without County approval.

Alachua Cnty., Fla. v. Darnell, No. 01-2017-CA-521, 2018 WL

11189988, at *1 (Fla. 8th Cir. Ct. Jan. 5, 2018).

     The First District agreed. Its decision rested on three points:

section 30.53 preserves sheriffs’ independence; the “lame duck”

provision of section 129.06(5) specifies the only situation where the

sheriff needs board approval for a transfer; and Weitzenfeld v.

Dierks, 312 So. 2d 194 (Fla. 1975), is controlling and affirms the

Sheriff’s budgetary independence.

                                  II

     Since the merits of this case only concern statutory

interpretation, our review is de novo. GTC, Inc. v. Edgar, 967 So. 2d

781, 785 (Fla. 2007). The “plain meaning of the statute is always

the starting point in statutory interpretation.” Id. As the Supreme

Court of the United States recently explained,

     [w]hen called on to resolve a dispute over a statute’s
     meaning, [we] normally seek[] to afford the law’s terms
     their ordinary meaning at the time [the legislature]


                                - 17 -
     adopted them. The people who come before us are
     entitled, as well, to have independent judges exhaust “all
     the textual and structural clues” bearing on that
     meaning. When exhausting those clues enables us to
     resolve the interpretive question put to us, our “sole
     function” is to apply the law as we find it.

Niz-Chavez v. Garland, 141 S. Ct. 1474, 1480 (2021) (internal

citations omitted) (quoting Wisconsin Central Ltd. v. United States,

138 S. Ct. 2067, 2074 (2018), and Lamie v. U.S. Trustee, 540 U.S.

526, 534 (2004)). Here, on balance, the textual and structural

clues tell us that the County has the correct reading of the statutes

at issue.

                                  A

     As is often the case, each party before us can marshal a piece

of the statutory text at issue to support its position. But we

consider chapters 129 and 30 in concert to ascertain the plain

meaning of the specific provisions on which this dispute turns. See

K Mart Corp. v. Cartier, Inc., 486 U.S. 281, 291 (1988) (“In

ascertaining the plain meaning of the statute, the court must look

to the particular statutory language at issue, as well as the

language and design of the statute as a whole.”). It is the statutes

we have set forth in our discussion above, and how as integrated



                                - 18 -
bodies of law they fit together, that resolve this case. See Antonin

Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal

Texts 167 (2012) (“Perhaps no interpretive fault is more common

than the failure to follow the whole-text canon, which calls on the

judicial interpreter to consider the entire text, in view of its

structure and of the physical and logical relation of its many

parts.”).

     Structurally, chapters 30 and 129 are built around the fact

that, as to the money relevant to this dispute, the County is the

relevant taxing authority. See generally art. VII, § 9, Fla. Const.

That is, the Sheriff’s operations are funded in substantial part by

taxes collected by the County, and the legislatively crafted

interaction between chapters 129 and 30 makes sense when we

start from the proposition that it is the taxpayers’ money, as

collected by the County, that the Sheriff is spending each year. It is

for this reason that “[a]ll fees, commissions, or other funds collected

by the sheriff for services rendered or performed by his or her office

shall be remitted monthly to the county.” § 30.51(5). It is also why

“the budgets of all county officers, as submitted to the board of

county commissioners, must be in sufficient detail and contain


                                  - 19 -
such information as the board of county commissioners may

require.” § 129.021. The County must balance its budget, and it

must include submissions from the Sheriff on a statutorily

prescribed schedule. See § 120.03(3)(a). It is the County’s

responsibility to hold public hearings to review and adopt the

budget, § 129.03(3)(c), and it is the county commissioners who are

statutorily liable for debts incurred in excess of the duly approved

budget. § 120.07.

     This financial relationship, carefully laid out in the statutes, is

not in derogation of the Sheriff’s constitutional independence,

which the plain words selected by the Legislature also preserve.

See § 30.53. Yet the Sheriff’s independence as a constitutional

officer does not answer the question before us, for county

commissioners, too, are duly elected constitutional officers, and

neither party’s status as such tells us at what level of budgetary

detail one is free to act without the consent of the other. See

Pinellas Cnty. v. Nelson, 362 So. 2d 279, 281 (Fla. 1978) (Hatchett,

J.) (“Chapter 129 expressly imposes upon the Board of County

Commissioners the duty and responsibility to oversee the budgets

of all departments, agencies, and offices coming under its control


                                 - 20 -
for budget purposes.”). The Sheriff’s spending authority, as given

specific force in section 30.53, is authority to make funding

decisions about matters that, in budgetary parlance, are

subobjects: “the purchase of supplies and equipment, selection of

personnel, and the hiring, firing, and setting of salaries of such

personnel.” § 30.53; see also UASM at 131-141.11

     Another structural clue appears in section 30.49. That

provision requires the sheriff to itemize proposed budget

expenditures into categories that correspond to the fund and object

level: general law enforcement, corrections and detention alternative

facilities, and court services, excluding service of process. See §

30.49(2)(a); UASM at 103 (521.00 Law Enforcement; 523.00

Detention and Correction). In its very next subsection, the statute

requires the sheriff to provide historical budget expenditures for




     11. UASM at 132 (indicating which codes are object codes and
subobject codes); id. at 133 (subobject codes 11-15 correspond to
salaries); id. at 135 (subobject codes 31-34 correspond to other
types of personnel, e.g., accountants or janitorial); id. at 136-37
(subobject codes 42, 47, 51, 52, 53, and 54 correspond to various
supplies, e.g., office supplies or food); id. at 137 (subobject code 55
corresponds to training); id. at 138 (subobject code 64 corresponds
to “machinery and equipment”).


                                - 21 -
previous fiscal years down to the subobject level. It then provides

that the board “may not amend, modify, increase, or reduce any

expenditure at the subobject code level.” § 30.49(3). A natural

reading of these two immediately adjacent provisions, in a section of

the code entitled “Budgets,” suggests a break between objects and

subobjects for budgetary purposes. The meaning of that break is

spelled out in the plain language of the statute, which reflects a

legislative choice to restrict the board’s action at the subobject level,

while requiring the sheriff to provide prospective information about

projected object-level—but not subobject-level—expenditures.

     It is, in other words, a specific degree of budgetary

independence that the Legislature has afforded the Sheriff. While

section 30.53 states that “[t]he independence of the sheriffs shall be

preserved concerning the purchase of supplies and equipment,

selection of personnel, and the hiring, firing, and setting of salaries

of such personnel,” it does not exempt sheriffs from the provisions

of section 129 altogether, although it of course might have. We

therefore read section 30.53 in harmony with its neighboring

provisions, and with chapter 129, the purposeful and precise

choices of which would have little force if we understood those


                                 - 22 -
provisions to give the Sheriff the budgetary authority he claims

here. See Busby v. State, 894 So. 2d 88, 100 (Fla. 2004) (rejecting

an interpretation that would “directly undercut this Court’s charge

of interpreting statutes as a harmonious whole, giving effect to each

of their constituent parts”); Scalia & Garner, supra, at 180 (“The

imperative of harmony among provisions is more categorical than

most other canons of construction because it is invariably true that

intelligent drafters do not contradict themselves (in the absence of

duress). Hence there can be no justification for needlessly

rendering provisions in conflict if they can be interpreted

harmoniously.”). So, the Sheriff must follow the budgetary

amendment process established by the Legislature when seeking to

transfer money between objects in his budget.

                                   B

     But, says the Sheriff, what about the “lame duck” provision of

section 129.06(5)? In providing that “any constitutional officer . . .

who has not been reelected to office or is not seeking reelection,

shall be prohibited from . . . transferring funds between itemized

appropriations,” the statute suggests that constitutional officers

who do not fall into the “lame duck” category are not so prohibited


                                 - 23 -
from transferring funds. Citing our decision in Moonlit Waters

Apartments, Inc. v. Cauley, 666 So. 2d 898, 900 (Fla. 1996), the

First District agreed, finding that “[u]nder the principle of statutory

construction, expressio unius est exclusio alterius, the prohibition

cannot be read to also apply to sitting sheriffs . . . [because] ‘the

mention of one thing implies the exclusion of another.’” Alachua

Cnty. v. Darnell, 301 So. 3d 1027, 1029 (Fla. 1st DCA 2019)

(citation omitted) (quoting Moonlit Waters, 666 So. 2d at 900).

     The expressio unius canon, also called the “negative

implication” canon, does support the Sheriff’s reading of section

129.06(5) if that provision is considered by itself, but—and this is

the matter before us—it does not supply the meaning of that

provision in the context of the whole text at issue. The Legislature

did not write section 129.06(5) on a blank slate in 1988. See ch.

88-85, § 2, at 365, Laws of Fla. The provisions contained in

sections 30.49(8) and 30.50(4) were already there, contemplating

that the sheriffs would request amendments to appropriations as

needed, and would apply to their respective boards of county

commissioners for the appropriation of additional funds. We

presume the Legislature knew about the preexisting provisions, and


                                 - 24 -
that it would have expressly overruled them if such had been the

legislative bargain that was to become our law. See Palm Harbor

Special Fire Control Dist. v. Kelly, 516 So. 2d 249, 250 (Fla. 1987)

(“[T]he legislature is presumed to pass subsequent enactments with

full awareness of all prior enactments and an intent that they

remain in force.”). But it was not.

     The lame duck provision occupies a statutory architecture that

makes the Sheriff’s proposed reading of it untenable. “Virtually all

the authorities who discuss the negative-implication canon

emphasize that it must be applied with great caution, since its

application depends so much on context. . . . The doctrine properly

applies only when the unius (or technically, unum, the thing

specified) can reasonably be thought of as an expression of all that

shares in the grant or the prohibition involved.” Scalia & Garner,

supra, at 107. Here, at length and in detail, the statutes at issue

tell us the lame duck provision is not an expression of all the

sheriff’s authority, or all the county’s authority, that is at stake in

the process of setting and amending budgets. It is instead an

expression of the authority granted to (or a prohibition imposed

upon) a sheriff in a limited circumstance: when he or she “has not


                                 - 25 -
been reelected to office or is not seeking reelection . . . following the

date he or she is eliminated as a candidate or October 1, whichever

comes later.” § 129.06(5).

     Reading the lame duck provision to limit specifically the

budget-amending authority only of lame duck sheriffs spares much

of the rest of chapter 129 from obsolescence. For example, reading

it the way the County does makes sense of the public hearings

called for by section 129.03(3)(c), the work of which could otherwise

be tossed aside by the sheriff if his or her unilateral amendment

authority extended to object-level transfers. Similarly, the statute’s

procedures for modulating appropriations in emergency

circumstances would be of no use if the Sheriff had the authority he

purports to have under the lame duck provision. Nor would some

parts of chapter 30 be spared from obsolescence were the Sheriff

correct: there would be little need for recourse to the

Administration Commission as contemplated in section 30.49(4)

and (5) if the Sheriff were free to make transfers at the object level

after they had become fixed appropriations. It is better, and indeed

our role, to read these provisions so that they do not undo each




                                  - 26 -
other, as each reflects a purposeful legislative choice that makes

sense in the context of its neighbors.

                                  C

     Our decision today does not overrule Weitzenfeld v. Dierks,

312 So. 2d 194 (Fla. 1975). In that case, we considered whether

the Department of Administration’s 12 ability to modify a county’s

changes to a sheriff’s budget under a prior version13 of section



      12. Established by the Legislature in 1969, the Department of
Administration was a state agency responsible for overseeing
planning and budgets. Ch. 69-106, § 31, at 552, Laws of Fla. The
Department of Administration was abolished in 1992, and most of
its responsibilities were transferred to the newly created
Department of Management Services. When Weitzenfeld was
decided, section 30.49 stated that the Department supervised
review of county modifications to sheriffs’ budgets. § 30.49(5), Fla.
Stat. (1973). Under the current statutory scheme, the review
process is overseen by the Administration Commission and the
Executive Office. § 30.49(5), Fla. Stat. (2021). This process is not
in play here, because the County did not make any changes or
deletions to the Sheriff’s proposed budget, and therefore the matter
was not presented to the Administration Commission and Executive
Office.

     13. Since 1975, section 30.49 has been revised on several
occasions, most notably in 2002 and 2011. Ch. 2002-193, § 2,
Laws of Fla.; ch. 2011-144, § 2, Laws of Fla. In 2002, the
Legislature overhauled the required format of sheriffs’ budgets.
Instead of six narrow categories of expenditure, sheriffs were
thereafter required to organize their budgets into three broad
functional categories, organized by object code. Ch. 2002-193, § 2.


                                - 27 -
30.49 was “an unconstitutional attempt to vest in an appointive

official unrestricted discretion.” 312 So. 2d at 195. That prior

version of the statute required the sheriffs to sort their proposed

budgets into six categories of expenses at a single level of detail—all

of which we would today call subobjects. § 30.49(2), Fla. Stat.

(1973).

     The Sheriff’s authority to make transfers at the subobject level

is not at issue today. But in Weitzenfeld, it was, and in that context

we decided that the county did not have the authority to determine

the utilization of monies once allocated by the sheriff among those

categories. 312 So. 2d at 195. It remains true that our statutes do

not “authorize an intrusion into the functions which are necessarily

within the purview of the office of sheriff.” Id. at 196. But the

Legislature, in a carefully composed statutory framework that we

will not disturb, has provided additional specificity about what

functions are within that purview, and what to do in the event that

amendments may be in order.



In 2011, acting to further “local government accountability”, the
Legislature required sheriffs to further break down object-level
spending to the subobject level, putting into place the framework we
have considered in this case.

                                - 28 -
                                 III

     We quash the First District’s decision and hold that the Sheriff

is not permitted under chapters 30 and 129, Florida Statutes, to

make object-level transfers without the approval of the Alachua

County Board of County Commissioners.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal
     Class of Constitutional Officers/Direct Conflict of Decisions

     First District – Case No. 1D18-3367

     (Alachua County)

Sylvia H. Walbolt of Carlton Fields, P.A., Tampa, Florida, and James
Parker-Flynn of Carlton Fields, P.A., Tallahassee, Florida; and
Robert C. Swain, County Attorney, Alachua County, Gainesville,
Florida,

     for Petitioner

Jacob Rush of Alachua County Sheriff’s Office, Gainesville, Florida,

     for Respondent

Thomas W. Poulton of DeBevoise & Poulton, P.A, Winter Park,
Florida,



                                - 29 -
     for Amicus Curiae Florida Sheriffs Association

Laura Youmans of Florida Association of Counties, Tallahassee,
Florida; and Alicia Lobeiras and Annika E. Ashton of Broward
County Attorney’s Office, Fort Lauderdale, Florida

     for Amici Curiae Florida Association of Counties, Inc., Florida
     Association of County Attorneys, Inc., and Broward County,
     Florida




                               - 30 -